Citation Nr: 0512045	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  96-40 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for 
chondromalacia of the right knee, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April 29, 1980 
to June 23, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
an increased (compensable) disability rating for 
chondromalacia of the right knee.  The veteran subsequently 
perfected this appeal.  In May 1997, the RO increased the 
evaluation to 10 percent, effective June 14, 1995.  

In December 1999, the Board denied entitlement to an 
evaluation greater than 10 percent for chondromalacia of the 
right knee.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
parties subsequently filed a Joint Motion for Remand and to 
Stay Proceedings.  By Order dated in July 2000, the motion 
was granted and the Board's December 1999 decision was 
vacated and remanded.  

In May 2001, the Board remanded this case for further 
development.  The Board then undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  In June 2003, the 
Board remanded the case for readjudication.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

In various correspondence, the veteran reported that she is 
unable to work due to her service-connected right knee 
disability.  To the extent the veteran is raising a claim for 
a total disability rating based on individual unemployability 
(TDIU), this matter is referred to the RO for the appropriate 
action.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  The veteran's service-connected chondromalacia of the 
right knee is manifested by complaints of chronic pain 
without evidence of compensable limitation of flexion and/or 
extension.  The functional impairment claimed by the veteran 
is not supported by the objective findings of record.

3.  The evidence does not indicate slight recurrent 
subluxation or lateral instability related to the veteran's 
service-connected chondromalacia of the right knee.

4.  Objective evidence does not show that the veteran's right 
knee disability requires frequent hospitalizations or causes 
marked interference with employment beyond that contemplated 
in the schedular standards.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
chondromalacia of the right knee, to include consideration of 
separate evaluations based on limitation of flexion and 
extension, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.71a, Diagnostic Codes 
5024, 5258, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran (1) of the 
evidence necessary to substantiate her claim; (2) of the 
information and evidence that she is responsible for 
providing; (3) of the evidence that VA will attempt to 
obtain; and (4) request that the veteran provide any evidence 
in her possession that pertains to her claim.  See 
38 U.S.C.A. §§ 5102, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Letters dated in June 2001, September 2001, and July 2003 
notified the veteran of her and VA's respective obligations 
with regard to obtaining evidence.  Specifically, the July 
2003 letter informed her that she must provide enough 
information so that VA could request identified records and 
that it was her responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  The various letters also 
requested that the veteran tell VA about any additional 
evidence or information that she wanted it to try and obtain, 
and she was advised to send any additional evidence to the 
RO.  

The May 1996 statement of the case (SOC), the July 1996 
supplemental statement of the case (SSOC), the August 1996 
SSOC, the May 1997 SSOC, the August 1999 SSOC, the April 2002 
SSOC, the January 2004 SSOC, the June 2004 SSOC, and the 
November 2004 SSOC collectively advised the veteran of the 
laws and regulations pertaining to an increased evaluation 
for a right knee disability, and also informed her of the 
evidence of record, of the adjudicative actions taken, and of 
the reasons and bases for the decision.  

These documents also notified the veteran of the evidence 
necessary to substantiate her claim for an evaluation greater 
than 10 percent for her right knee disability.  For example, 
the May 1997 SSOC informed the veteran that a 10 percent 
evaluation was assigned for painful or limited motion of a 
major joint and that a 20 percent evaluation was not 
warranted under Diagnostic Code 5257 unless there was 
evidence of moderate subluxation or lateral instability of 
the knee.  The August 1999 SSOC informed the veteran that her 
complaints of knee pain were in excess of those normally 
expected based on reported objective findings, that the pain 
was related to tendinitis, and that there was no evidence of 
a relationship between the diagnosis of tendinitis and the 
service-connected chondromalacia.  The April 2002 SSOC 
informed the veteran that the objective evidence did not show 
that her right knee disability produced any significant 
limitation of motion or other functional impairment to 
warrant an evaluation greater than 10 percent.  She was 
further informed there was no evidence of frequent 
hospitalizations or marked interference with employment so as 
to warrant extraschedular consideration.  The June 2004 SSOC 
notified the veteran that since evidence had not been 
submitted revealing a marked increase in her symptomology 
that her current 10 percent evaluation would be continued.  
The November 2004 SSOC notified the veteran of the recent VA 
General Counsel opinion that provided for separate 
evaluations for limitation of flexion and extension.  The 
veteran was informed that separate evaluations were not 
warranted because the evidence did not show extension limited 
to 10 degrees or flexion limited to 45 degrees.  

The claims folder contains the veteran's service medical 
records, VA outpatient records, and records from Midland 
Memorial Hospital.  The veteran was provided VA examinations 
in June 1996, February 1997, and June and July 1999.  The 
July 2000 Joint Motion for Remand indicated that the 1999 
examinations were inadequate for rating purposes because the 
examination reports did not indicate that the examiners 
considered the factors described in 38 C.F.R. §§ 4.40 and 
4.45.  The veteran was provided additional VA examinations in 
December 2001 and June 2004.  The Board has reviewed these 
examinations and finds that collectively they provide the 
information needed to adequately rate the veteran's claim.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was originally granted service connection for a 
right knee injury in July 1995 and assigned a noncompensable 
evaluation effective January 4, 1995.  In November 1995, the 
veteran submitted a claim for increase.  In May 1997, the RO 
recharacterized the right knee disability as 
"chondromalacia, right knee" and increased the evaluation 
to 10 percent effective June 14, 1995.  In February 1998, the 
veteran underwent a right knee arthroscopy.  She was assigned 
a temporary total evaluation from February 20, 1998 to April 
30, 1998.  The 10 percent evaluation was resumed effective 
May 1, 1998.  

The veteran contends that the currently assigned 10 percent 
evaluation does not adequately reflect the severity of her 
disability.  She has submitted various statements describing 
the impact of her disability on her activities of daily 
living, including employment.  She reports that the pain in 
her right knee has gotten increasingly worse and she cannot 
work due to the pain.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's right knee disability is currently evaluated as 
10 percent disabling (based on an analogous rating to 
tenosynovitis) pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5024 (2004).  The diseases under diagnostic codes 5013 
through 5024 will be rated on limitation of motion of 
affected parts, as arthritis, degenerative, except gout which 
will be rated under diagnostic code 5002.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (DC 5200, etc.)  
When limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).  

Under Diagnostic Code 5260, limitation of flexion of the leg 
is rated as follows:  flexion limited to 60 degrees (0 
percent); flexion limited to 45 degrees (10 percent); flexion 
limited to 30 degrees (20 percent); and flexion limited to 15 
degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004).  

Under Diagnostic Code 5261, limitation of extension of the 
leg is rated as follows:  extension limited to 5 degrees (0 
percent); extension limited to 10 degrees (10 percent); 
extension limited to 15 degrees (20 percent); extension 
limited to 20 degrees (30 percent); extension limited to 30 
degrees (40 percent); and extension limited to 45 degrees (50 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  

On VA examination in June 1996, range of motion of both knees 
was from 0 to 140 degrees without any pain or discomfort.  On 
VA examinations in June and July 1999, the veteran had full 
extension of the right knee and flexion was from 0 to 120 
degrees.  A December 2001 orthopedic note indicates that the 
veteran's knee locked at 15 degrees extension, but that 
flexion was almost full.  VA examination report dated in 
December 2001 indicates that it was impossible to examine the 
veteran.  She refused to extend her knee beyond 15 degrees 
but her flexion was full.  When her attention was diverted, 
her extension was almost back to 0, and when she was totally 
distracted, her extension was full.  VA examination in June 
2004 reported flexion of the right knee from 0 to 140 
degrees, and extension to 0 degrees.  

The Board acknowledges that evidence of extension limited to 
15 degrees warrants a 20 percent evaluation under Diagnostic 
Code 5261.  This particular finding, however, appears 
isolated and inconsistent with the evidence of record.  In 
particular, the December 2001 VA examination report suggests 
the veteran was not cooperating with the examiner and that 
when distracted extension was full without locking.  

On review, there is no credible evidence of flexion limited 
to 30 degrees or extension limited to 15 degrees and an 
evaluation greater than 10 percent based on limitation of 
motion is not warranted.  The Board notes that separate 
ratings under Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of 
the leg) may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).  However, there is no 
credible evidence of compensable limitation of extension or 
flexion and separate evaluations are not warranted.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

Throughout the course of this appeal the veteran has reported 
chronic knee pain and limitation of activities due to the 
pain.  VA outpatient records indicate the veteran was seen on 
multiple occasions with complaints of right knee pain and 
private records show emergency room treatment in March 1998, 
January 2000, and August 2001 with complaints of right knee 
pain.  VA records indicate she has been issued a right knee 
brace and a TENS unit.  On VA examination in June 2004, she 
reported a recurring popping sensation in the right knee with 
periodic pain.  She did not describe any particular periods 
of flare-ups or swelling.  She has difficulty standing for 
long periods of time.  

X-rays of the right knee taken in October 1995 revealed a 
small semi-radiopaque loose intra-articular body in the 
anterior knee compartment.  Subsequent x-rays reports, 
however, did not reveal significant pathology.  X-rays taken 
in February 1997 revealed no evidence of bony or joint 
abnormalities.  X-rays taken in March 1998 revealed minimal 
narrowing of the knee joint space but there was no 
osteochondral deformity or evidence of an ossified loose 
body.  The tibial spines were not spurred and the patello-
femoral compartment was normal.  Conclusion was no fracture 
or suprapatellar fluid.  X-rays in October 1998 revealed no 
evidence of bony or joint abnormalities.  X-rays in January 
2000 noted no acute abnormality and were negative for 
fracture or dislocation.  X-rays in August 2001 revealed no 
evidence of an acute fracture, malalignment, or intrinsic 
bony abnormality.  There was no knee joint effusion or 
arthritic process and impression was "no radiographic 
abnormalities and no radiographic change since 1/17/00."  X-
rays in December 2001 showed intact and normal appearing 
osseous and articular elements comprising the right knee and 
no soft tissue lesion was seen.  

The veteran underwent magnetic resonance imaging (MRI) of the 
right knee in December 2001.  The medial and lateral menisci 
demonstrated normal signal without tear.  The anterior 
cruciate and posterior cruciate ligaments were intact.  The 
medial and lateral collateral ligaments appeared normal.  The 
patellar and visualized particeps tendons were unremarkable.  
A physiologic joint effusion was noted and impression was 
"unremarkable MRI of the right knee."  X-rays in June 2004 
showed no significant joint space loss or spurring.  No 
tissue abnormality was identified.  There appeared to be a 
small calcific density in the middle of the joint over the 
tibial spines, however, radiologist did not confirm this.  
There also appeared to be some patellar roughening of the 
superior aspect.  

Various physical examinations of record have also revealed 
minimal objective findings related to the veteran's right 
knee.  VA examination in 1999 noted tenderness on the 
inferior pole of the patella when the patella was pushed down 
from upwards.  There was no swelling and no sensory 
disturbance around the right knee.  On VA examination in 
December 2001, the veteran complained of swelling, locking 
and buckling, and wanted a total knee replacement.  There was 
no swelling and when the veteran's attention was diverted, 
there was no tenderness.  Quadriceps were equal on both 
sides.  In summary, the examiner stated the following:

This patient's file is rather thick and I 
have gone through it.  This patient 
insisted something is wrong with her and 
she wants surgery.  I am not sure she is 
actually looking for operation.  
Clinically and radiologically, even on 
MRI, I do not find anything wrong with 
this lady.  Her knee joint is all right 
without any physical disability or 
functional disability if she decides to 
go ahead and do the work and get on with 
it.  In her own interests, this case 
should be settled as soon as possible so 
she can get on with her useful life.  
Incoordination no evidence of it.  Did 
not find any subjective symptoms no 
comment.  Excess fatigue subjective 
symptoms no comments.  Muscle atrophy 
disuse atrophy will recover as she uses 
her knee quads and hamstring exercises 
should help.  

On VA examination in June 2004, final diagnosis was "chronic 
knee pain secondary to ligamentous and meniscal injury, 
residuals manifesting as chronic pain in the joint without 
significant loss of motion."  The examiner further indicated 
that the veteran's right knee condition precludes prolonged 
standing and that it does cause some mild to moderate 
interference with her employment.  

As indicated, the veteran's range of motion of the right knee 
joint is essentially full.  The currently assigned 10 percent 
evaluation is greater than the objective limitation of motion 
warrants.  Further, there is no objective evidence of 
weakness, excess fatigability, or incoordination.  There was 
some evidence of muscle atrophy on examination in December 
2001 but the examiner appeared to relate this to disuse and 
indicated it would recover.  VA examination in June 2004 
noted no edema or swelling.  The Board has reviewed the 
record in detail and acknowledges the veteran's complaints of 
significant right knee pain; however, her complaints are not 
supported by the objective evidence of record and in terms of 
functional limitations attributable to her right knee 
disability, the Board does not find adequate pathology that 
would warrant an evaluation in excess of 10 percent.  See 
DeLuca, supra.  As revealed by the foregoing discussion, 
there is simply no evidence of significant pathology 
associated with the veteran's right knee.

The Board notes that a 20 percent evaluation is potentially 
available under Diagnostic Code 5258 for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2004).  The veteran underwent 
arthroscopy with repair of a tear in the medial meniscus in 
February 1998.  The evidence does not clearly show that the 
February 1998 repair of the medial meniscus was due to the 
service-connected chondromalacia.  Regardless, the objective 
evidence of record does not indicate dislocation of the 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  

VA's Office of General Counsel has determined that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (1997).  Although not confirmed by x-ray 
findings, the claims folder contains evidence that the 
veteran was diagnosed with arthritis of the right knee.  VA 
examination in June 2004 notes that the veteran had chronic 
knee pain secondary to ligamentous and meniscal injury.  It 
is not clear whether the referenced ligamentous and meniscal 
injury is related to the veteran's service-connected 
disability.  Notwithstanding, the Board will consider whether 
the veteran is entitled to a separate evaluation based on 
recurrent subluxation or lateral instability.

Other impairment of the knee is rated as follows: slight 
recurrent subluxation or lateral instability (10 percent); 
moderate recurrent subluxation or lateral instability (20 
percent); and severe recurrent subluxation or lateral 
instability (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).  

On VA examination in June 1996, ligaments were strong and 
intact without evidence of laxity or ligamentous instability.  
McMurray's and pivot shift testing was negative.  On VA 
examination in February 1997, there was no instability on 
anterior posterior stress or medial lateral stress and 
McMurray's was negative.  On VA examination in 1999, 
Lachman's and McMurray's were negative.  Private emergency 
room records in January 2000 indicated that drawer and 
McMurray's testing was negative and there was no laxity of 
the medial collateral ligament.  Private emergency room 
records dated in August 2001 indicate that the knee was 
clinically stable.  The VA examiner was unable to perform the 
McMurray's and Lachman's tests in December 2001 because the 
veteran started screaming with pain.  Examination in June 
2004 indicated there was a question of a positive McMurray's 
in the medial aspect with pronounced click on extension and 
rotation.  

The Board acknowledges the veteran has been issued a knee 
brace and wears it as needed.  The objective findings, 
however, do not more nearly approximate slight lateral 
instability or recurrent subluxation.  The overwhelming 
weight of the medical evidence, both clinical and MRI, 
indicates that the veteran's ligaments are intact without 
laxity or instability.  Consequently, a separate compensable 
evaluation under Diagnostic Code 5257 is not warranted.  

The Board has considered all applicable diagnostic codes and 
concludes that an evaluation greater than 10 percent is not 
warranted for the veteran's service-connected right knee 
disability.  As the preponderance of the evidence is against 
the claim, the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 4.3 (2004).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the veteran contends that she is unable to work 
due to her right knee disability.  Evidence of record 
indicates the veteran has had infrequent employment.  
Notwithstanding, there is no indication that she is 
frequently hospitalized for this disability or that it causes 
a marked interference with employment beyond that 
contemplated in the schedular standards.  In fact, the June 
2004 examiner indicated that it causes only some mild to 
moderate interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).  


ORDER

A rating greater than 10 percent for chondromalacia of the 
right knee is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


